Citation Nr: 1748943	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-11 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for rhabdomyolysis.

2. Entitlement to service connection for azotemia.

3. Entitlement to compensation under 38 U.S.C. § 1151 for hypothyroidism.

4. Entitlement to an increased rating in excess of 20 percent for low back strain with degenerative changes.

5. Entitlement to an increased rating in excess of 10 percent for bicipital tendonitis of the right shoulder with degenerative joint disease.


REPRESENTATION

Veteran represented by:	John S. Berry, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1984 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for rhabdomyolysis and azotemia, and the §1151 claim for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in July 2017 to address the nature and severity of his service-connected low back disability.  He did not attend that examination and has not presented good cause for not attending.

2. The Veteran was scheduled for a VA examination in July 2017 to address the nature and severity of his service-connected right shoulder disability.  He did not attend that examination and has not presented good cause for not attending.

CONCLUSIONS OF LAW

1. Entitlement to an increased rating for a low back disability is denied because the Veteran did not attend a VA examination scheduled in accordance with his claim for increase without good cause.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).

2. Entitlement to an increased rating for a right shoulder disability is denied because the Veteran did not attend a VA examination scheduled in accordance with his claim for increase without good cause.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in August 2015.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

In the instant case, the Veteran was afforded the opportunity to attend examinations addressing his claimed disabilities.  With respect to his claims for increased ratings, VA examinations intended to explore the current nature and severity of service-connected disabilities were scheduled in July 2017.  The Veteran did not attend.  Based on the foregoing, the Board concludes that VA has substantially complied with its duty to assist the Veteran in establishing his claim.

As such, the duties to notify and assist have been met, and the Board will proceed to a decision.

Entitlement to increased ratings for low back strain with degenerative changes and bicipital tendonitis of the right shoulder with degenerative joint disease

VA regulations provide that where a VA examination is scheduled in conjunction with a claim for increased rating and the claimant fails to attend the examination without good cause, the claim shall be denied.  38 C.F.R. § 3.655 (a) & (b) (2016).  The instant claims are claims for increased ratings of the back and right shoulder. 

Next, the Board must consider the propriety of dismissing the claim for the Veteran's non-attendance of his VA examination.  When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the examination.   Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Viewing the record as a whole, the Board finds that the scheduled July 2017 examinations were necessary to properly adjudicate the issues of entitlement to increased ratings for the low back and right shoulder disabilities.  The examinations were scheduled pursuant to the Veteran's contentions of worsening symptoms over the course of the current appeal period, and were necessary to establish the same.  The evidence currently of record is insufficient to establish a basis for entitlement to the benefits sought on appeal.

Finally, the Board has considered whether the Veteran had good cause for failing to attend his VA examinations.  Examples of good cause include, but are not limited to, illness, hospitalization, death of an immediate family member, or other similar circumstances.  38 C.F.R. § 3.655 (a)(2016).  Unfortunately, there appears no evidence in the record as to why the Veteran did not attend.  In the absence of evidence of good cause for the Veteran's non-attendance of the VA examination, the Board is forced to conclude that the Veteran did not have good cause not to attend the VA examination.  Accordingly, the claims for increase are denied.  38 C.F.R. § 3.655(b) (2016).


ORDER

Entitlement to an increased rating in excess of 20 percent for low back strain with degenerative changes is denied.

Entitlement to an increased rating in excess of 10 percent for bicipital tendonitis of the right shoulder with degenerative joint disease is denied.


REMAND

Regarding entitlement to compensation under 38 U.S.C. § 1151 for a thyroid disability, the Veteran claims that he experienced residuals in the wake of a March 2009 thyroid ablation due to his ongoing use of the medication methimazole following the procedure.  

The record reflects that the Veteran underwent a thyroid ablation on March 27, 2009.  VA treatment notes from the period following show the Veteran initially "continued to take [prescribed] methimazole and propranolol post-ablation," but that these medications were discontinued in July 2009.  The Veteran was subsequently hospitalized between July 8th and 10th, 2009, for rhabdomyolysis.  His condition stabilized and he was released, with ongoing complaints of periodic muscle cramps in his lower extremities.  Treatment notes from September 2009 indicate a degree of symptom improvement. 

However, the record is bare of significant additional evidence of thyroid-related treatment from that period.  Although a December 2010 VA medical opinion suggests that the treatment the Veteran received was common to patients with his condition, that his hypothyroid with fatigue, weakness, and slowed thinking "was the expected result of treatment and was relieved by treatment with levothyroxine," and that his rhabdomyolysis "was as likely as not due to hypothyroidism and has cleared with no residual[s]," the Board finds this opinion ultimately wanting, in particular due to its predication on the relative lack of evidence in the record from late 2010 forward.  

Accordingly, a remand is necessary to further develop the record, to include obtaining VA and private treatment records from 2010 onward.  The Veteran should also be afforded a second VA medical opinion to address his contention that the March 2009 procedure, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, caused or aggravated the Veteran's thyroid problems.

As the disposition of his service connection claims depend on the outcome of his § 1151 claim, the Board will defer judgment on them.

Accordingly, the case is REMANDED for the following action:

1. After obtaining and required authorization, identify and obtain all outstanding VA and private treatment records from December 2010 to the present.  

2. Forward the claims folder to an appropriate examiner for an opinion as to whether the Veteran's treatment in the wake of his March 2009 thyroid ablation, including his continued treatment with methimazole, resulted in additional disability, as a complication of the medication, or due to any other aspect of the procedure or the Veteran's treatment in the procedure's wake, to include rhabdomyolysis or azotemia.  Request that the examiner review the claims folder and note that such review has been accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the prescribed methimazole, or any other aspect of the Veteran's treatment in the wake of his March 2009 thyroid ablation, caused additional disability, to include rhabdomyolysis, azotemia, or any other disorder (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  

A complete rationale must accompany any opinion provided.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remaining on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


